BEFORE:        Joseph F. Bianco U.S.C.J (Sitting by Designation)
DATE:          04/05/2021       TIME: 9:00 A.M.    TIME IN COURT: 60 Minutes
DOCKET#:       CR 13-00607
CAPTION:       USA v. Kenner et. al.

             CRIMINAL CAUSE FOR SENTENCING (RESTITUTION PART) (BY VIDEO)

APPEARANCES:

Defense Counsel: Matthew Whitney Brissenden (Stand-by Counsel)
X Present      Not Present
X CJA     Retained    Federal Defenders

Defendant: Phillip A. Kenner
-X
 -Present       - -Not Present
  On Bond        X In Custody



Government: Matthew Haggans

For Owen Nolan:       Seetha Ramachandran

Interpreter (Spanish):

FTR:     9:04-10:06                         COURTROOM DEPUTY: DJF

 X     Case called.

 X     Counsel for parties present.

       Fatica Hearing held

 X     Sentencing adjourned to May 5, 2021 at 12:00 p.m. by video.

       Statements of defendant and counsel heard.


IMPRISONMENT:

       The defendant is sentenced on


       To be followed by supervised release:

       Special conditions of supervised release are as follows:

       The defendant is remanded to the custody of the US Marshal.

       The defendant shall surrender

       The court makes the following recommendation to the Bureau of Prisons:

PROBATION:

       The defendant is sentenced to:

       Special conditions of probation:
    During the term of probation, the court will not consider any travel
    request except for work or family emergencies.

FINE, RESTITUTION & SPECIAL ASSESSMENT:

    The defendant is ordered to pay a fine in the sum of: $________
                                                          0




    The fine is payable:

    The fine is waived based on the defendant's inability to pay.

    Restitution is ordered:

     Special assessment is imposed in the sum of: ~
                                                  $ ---

     All open Counts are dismissed on the motion of the Government.

     The defendant is advised of his right to appeal.

  X   OTHER: Defendant and Counsel for the Government consent to proceeding
by video for today's sentencing in accordance with the CARES Act.  Stand-by
Counsel for Defendant and Counsel for the Government shall mail a copy of the
letter providing revised USSG calculations [DE 812] dated February 26, 2020
to the Defendant. The Court directs the Government to respond to the
restitution issues with respect to Investors Bryan Berard, Ethel Kaiser, John
Kaiser, Nicholas Privitello and Turner Stevenson on or before April 16, 2021.
The Defendant shall file his reply on or before April 30, 2021. A final
conference on the restitution portion of the Defendant's sentencing will be
held on May 5, 2021 at 12:00 p.m. by video.  The Clerk of the Court is
directed to mail a copy of this Order to the Defendant.
